       Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

_________________________________________
                                         :
JAMIE MOREL, obo her minor son,          :
J.A., and HAYDEN ALEXANDER,              :
PLAINTIFFS,                              :
                                         :
                                         :                   CIVIL NO.19-12422
                                         :
                                         :                   JUDGE:
                  V.                     :
                                         :                   MAG:
                                         :
JEFFERSON PARISH SHERIFF                 :
JOSEPH LOPINTO III,                      :
JEFFERSON PARISH CORRECTIONS             :
BUREAU CHIEF SUE ELLEN MONFRA,           :
AND JOHN/JANE DOE DEPUTIES,              :
IN THEIR INDIVIDUAL AND OFFICIAL         :
CAPACITIES,                              :
                                         :
                        DEFENDANTS.      :
__________________________________________

                                          COMPLAINT

       1.      This is a case about the failure to protect the Plaintiffs’ father, a mentally ill

inmate named Brian Alexander, from another younger inmate with a known propensity for

violence. On or about September 3, 2018, Brian Alexander was attacked by Press Shorter III at

the Jefferson Parish Correctional Center (“JPCC”), where they were both incarcerated. As a

result of the attack, Mr. Alexander suffered a severe fracture to his skull and bleeding on the right

side of his brain. A few days afterward, Mr. Alexander died from his injuries. His death is a

tragic example of the rising tide of inmate-on-inmate violence at the JPCC, which has been

fostered and encouraged by a lack of properly trained staff to monitor and control inmate

behavior. Indeed, it appears that JPSO staff had left Mr. Alexander and Mr. Shorter unsupervised
       Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 2 of 13



at the time of the attack, which resulted in Mr. Shorter believing there would be no repercussions

for the assault.

        2.         Plaintiffs are the minor son of Brian Alexander, J.A., through his natural mother,

Jamie Morel, and the major son of Mr. Alexander, Hayden Alexander. They bring this action for

monetary damages and declaratory relief under 42 U.S.C. §1983, the Eighth and Fourteenth

Amendments, and under state law for serious injuries, wrongful death and survival, and

violations of Brian Alexander’s rights.

                                        I.         JURISDICTION

        3.         This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1331 because this action arises under the Constitution and laws of the United States, and

pursuant to 28 U.S.C. §1343(a)(3) because this action seeks to redress the deprivation, under

color of state law, of civil rights.

        4.         Plaintiff further invokes the supplemental jurisdiction of this Court to consider

claims arising under state law pursuant to 28 USC § 1367.

        5.         Venue is appropriate under 28 U.S.C. § 1391(b)(2) because a substantial number

of the events giving rise to this Complaint occurred in this district.

                                             II.     PARTIES

Plaintiffs

        6.         Plaintiff JAMIE MOREL, o.b.o. J.A., the minor son of Brian Alexander, is a

citizen of the United States and a resident of the Eastern District of Louisiana. JAMIE MOREL

is the natural mother of J.A.

        7.         HAYDEN ALEXANDER is the son of Brian Alexander, and is a citizen of the

United States and a resident of the Eastern District of Louisiana.



                                                     2
       Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 3 of 13




Defendants

       8.      Sheriff JOSEPH LOPINTO III, a person of the full age of majority and a

resident of Jefferson Parish, State of Louisiana, in his individual and official capacity as the

Sheriff of Jefferson Parish. At all times described herein, LOPINTO was the ultimate policy-

maker for the Jefferson Parish Sheriff’s Office (JPSO), and was responsible for the hiring,

training, supervision, discipline and control of appropriate staff to maintain the care, custody,

and control of prisoners in the custody of the JPSO. He was responsible for all staffing levels of

the Jefferson Parish Correctional Center (JPCC). He was also responsible for the supervision,

administration, policies, practices, customs, operations of JPCC. LOPINTO was and is a final

policy maker, and at all pertinent times was acting under color of law. He is liable both directly

and vicariously for the actions complained of herein.

       9.      Deputy Chief SUE ELLEN MONFRA a person of the full age of majority and a

resident of Jefferson Parish, State of Louisiana, in her individual and official capacity as the

Corrections Administrator and Deputy Chief of the Jefferson Parish Sheriff’s Office. At all

times described herein, MONFRA was a policy-maker for the Jefferson Parish Sheriff’s Office

(JPSO), and was responsible for the hiring, training, supervision, discipline and control of

appropriate staff to maintain the care, custody, and control of prisoners in the custody of the

JPSO. She was also responsible for the supervision, administration, policies, practices, customs,

operations of JPCC. MONFRA was and is a final policy maker, and at all pertinent times was

acting under color of law. She is liable both directly and vicariously for the actions complained

of herein.



                                                 3
       Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 4 of 13



       10.      JOHN and JANE DOE deputies are adult citizens of the State of Louisiana and

domiciled in the Eastern District of Louisiana. At all pertinent times, JOHN and JANE DOE

deputies were employed by Defendant LOPINTO as correctional officers and were acting under

color of law.

                                III.   STATEMENT OF FACTS

       11.      On or about September 3, 2018, decedent Brian Alexander was a pretrial detainee

at JPCC. Brian Alexander was a 49-year-old man with a history of psychiatric problems that

had previously resulted in inpatient hospitalizations. These mental health problems were also

the root cause of his incarceration at JPCC in 2018.

       12.      On that date, Mr. Alexander was incarcerated on a tier with an individual named

Press Shorter III. Press Shorter, who was just 26 years old at the time, had an extremely violent

history that included multiple assaults on law enforcement officers both outside and inside

JPCC. On information and belief, Press Shorter also had an extensive history of predatory

behavior inside the jail, including assaulting other inmates while he was incarcerated. On

information and belief, officials at JPCC, including Defendant MONFRA, were well-aware that

Press Shorter was a danger to both correctional officers and other inmates with whom he was

incarcerated. However, neither MONFRA nor other JPCC officials took appropriate steps to

address the dangers posed to other inmates by Press Shorter.

       13.      Furthermore, on information and belief, at all relevant times Defendants failed to

have an effective classification system at JPCC that would reduce risk of inmate-on-inmate

violence by classifying inmates according to safety threats. At all pertinent times, Defendants

did not segregate inmates who are known predators from other more vulnerable inmates likely

to be victims. As a result, inmates who were high security inmates and endangered the physical



                                                4
     Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 5 of 13



safety of others were routinely housed with inmates who were low security and/or nonviolent.

Additionally, inmates who suffer from serious mental health issues, such as Brian Alexander,

are often at risk for victimization from other inmates. Despite this fact, JPCC failed to have

effective classification systems that could protect mentally ill inmates like Brian Alexander

from harm.

      14.     In the alternative, Defendants JOHN or JANE DOES negligently or recklessly

failed to properly classify inmates Press Shorter and/or Brian Alexander, thereby subjecting

Brian Alexander to significant risk of harm.

      15.     On information and belief, JPCC also suffered from significant staffing problems

during the relevant time period. These staffing problems and shortages have resulted in a lack

of supervision by deputies of inmates at the jail. This lack of supervision greatly exacerbates

the risk of inmate-on-inmate violence at the jail because, as Defendants well know, inmates are

aware that their conduct will not be monitored or punished.

      16.     Indeed, according to recent media accounts, the falling numbers of deputies at the

jail has coincided with an increase in violent incidents at the jail by over 50% from 2016 to the

present. These violent incidents include batteries, aggravated batteries, and charges of resisting

officers. On information and belief, the JPCC has averaged at least one violent incident per day

over the past year. On further information and belief, the violent incidents most often involve

attacks by one inmate against another, such as that which occurred in this case.

      17.     The death of Brian Alexander is a tragic example of the types of violent incidents

that are increasingly frequent at JPCC. On September 3, 2018, Brian Alexander was in the

shower area of his tier. There, he encountered Press Shorter. On information and belief, Press

Shorter attacked Brian Alexander without reason, striking him in the head. The blow caused



                                               5
          Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 6 of 13



 Brian Alexander to fall to the hard floor, where he hit his head again. Mr. Alexander sustained a

 severe fracture to the skull and bleeding in his brain as a result of the attack. A few days later,

 he died from his injuries.

          18.   Press Shorter has been charged with manslaughter based on the death of Brian

 Alexander. His case is awaiting trial.

          19.   On information and belief, there was no deputy supervising Brian Alexander,

 Press Shorter, and the other inmates as they were attempting to take their showers. On further

 information and belief, the lack of deputies supervising the shower area was the result of the

 declining numbers of deputies employed to work at the jail during this time.

          20.   On information and belief, deputies JOHN and/or JANE DOES had been

assigned to monitor the shower area and/or Brian Alexander’s tier, but these defendants willfully,

recklessly and/or negligently failed in their assigned duties, resulting in a significant risk of harm

to the inmates entrusted to their care, custody, and control. The attack on Brian Alexander was

the result of these defendants’ actions and inactions, as well as the failures of the policymaking

defendants to institute appropriate classification systems and to ensure appropriate staffing

levels.

          21.   At all times mentioned herein, all the defendants named in their individual

 capacities were employed by the defendant, Sheriff LOPINTO, and were acting in the course

and scope of their employment with defendant LOPINTO.

          22.   On information and belief, Defendants LOPINTO and MONFRA developed and

maintained policies and/or customs exhibiting deliberate indifference to the rights of persons in

JPCC to due process and to be free from cruel and/or unusual punishment, which deliberate

indifference caused the violation of Brian Alexander’s rights and his death.



                                                 6
       Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 7 of 13



       23.     On information and belief, at all times relevant to this suit, it was the policy and/or

custom of Defendants LOPINTO and MONFRA to inadequately staff JPCC facilities, which

allowed preventable violence among prisoners to occur due to lack of supervision.

       24.     On information and belief, at all times relevant to this suit, it was the policy and/or

custom of Defendants LOPINTO and MONFRA to inadequately supervise and train deputies,

including the defendant deputies, thereby failing to discourage further constitutional violations

by failing to provide adequate protection and violence prevention for prisoners in their custody.

Defendants LOPINTO and MONFRA did not require appropriate in-service training or re-

training of deputies who were known to have engaged in misconduct in failing to appropriately

respond to violence and threats of violence.

       25.     On information and belief, at all times relevant to this suit, it was the policy

and/or custom of Defendants LOPINTO and MONFRA to inadequately respond to instances of

misconduct and deputy failures to perform duties required to maintain the security of prisoners in

his care. Defendants LOPINTO and MONFRA’s inadequate responses included a refusal to

terminate, suspend, discipline, warn, or in any way punish and/or re-train deputies, including the

defendant deputies, for incidents involving failures to perform duties, thereby failing to

adequately discourage further constitutional violations by deputies, including the defendant

deputies in this case.

       26.     Defendants LOPINTO and MONFRA knew or should have known of prior

failures to perform duties on the part of the defendant deputies in this case. Defendants

LOPINTO and MONFRA ignored these prior incidents and hired and/or retained these

defendants nonetheless. In the alternative, Defendants LOPINTO and MONFRA negligently

hired and retained the individually named defendants in this case.



                                                7
       Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 8 of 13



       27.      Defendants LOPINTO and MONFRA are liable to the Plaintiffs for damages as

a result of their failure to provide adequate staffing levels and staffing plans for the JPCC, which

would have stemmed the rising number of violent incidents between inmates, and as a result of

their failure to train and supervise the other defendants herein.

       28.      Defendants LOPINTO and MONFRA knew or should have known of the rising

levels of violence at JPCC and the chronic staffing problems that caused or contributed to this

violence. However, Defendants LOPINTO and MONFRA disregarded and downplayed the

levels of violence and failed to take adequate steps to address protect inmates from harm.

       29.      Defendants LOPINTO and MONFRA, by their failures to take adequate steps to

address the rising levels of violence, in fact condoned, ratified and encouraged the violence

occurring at JPCC, and they failed in their duty to protect individuals in their custody, including

Brian Alexander.

       30.      Defendants LOPINTO and MONFRA knew or should have known that the

inadequate training JPCC staff received contributed to a pattern and practice of deputies failing

to perform essential duties, including failing to stay at their assigned posts, resulting in a failure

to protect individuals in his custody, including failure to protect Brian Alexander.

       31.      Defendants LOPINTO and MONFRA, by their failure to properly supervise the

individually named defendants, condoned, ratified, and encouraged the pattern and practice of

failing to perform duties, including abandonment of posts, that contributes directly to failure to

protect individuals in his custody, including Brian Alexander. These actions and/or failures on

the part of the Defendants LOPINTO and MONFRA show a deliberate indifference toward the

constitutional rights of Brian Alexander and the plaintiffs in this case.




                                                  8
       Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 9 of 13



        32.    As a result of the above-described policies, customs, actions and inactions,

deputies of Sheriff LOPINTO, including the defendant deputies, knew that staffing at JPCC was

inadequate to stem the level of violence at the jail, and that their actions would not be properly

monitored by supervisory deputies and that misconduct would be tolerated rather than

investigated and/or punished.

        33.    The above-described policies and customs demonstrate deliberate indifference on

the part of the policymakers, Defendants LOPINTO and MONFRA, to the constitutional rights

of persons within JPCC, including Brian Alexander. These policies customs, actions, and

inactions were both the factual and legal cause of the violation of Brian Alexander’s rights, his

wrongful death, and the plaintiffs’ damages, as alleged herein.

        34.    All of the Defendants are liable to the Plaintiffs for compensatory and punitive

damages.

        35.    All of the Defendants are liable jointly, severally, and in solido for the Plaintiffs’

injuries.

        36.    The Defendants’ actions were reckless, willful, wanton, and malicious, and

constitute deliberate indifference to the rights of Brian Alexander and the Plaintiffs.

        37.    Defendants, individually and collectively, had the duty and ability to intervene to

prevent the violations of the rights of the plaintiffs described herein, but failed to do so.

                                     IV. CAUSES OF ACTION

        38.    Plaintiffs repeat and re-allege each and every allegation of the complaint.

        39.    Constitutional Violations. The Defendants, acting individually and together, under

 color of law, acted to violate Brian Alexander’s right to due process, to be safe from harm while

 incarcerated, to be free from cruel and unusual punishment, and to equal protection of the laws



                                                  9
     Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 10 of 13



as protected by the Eighth and Fourteenth Amendments of the United States Constitution and 42

USC § 1983. At all pertinent times, the defendants, acting individually and collectively, acted

unreasonably, recklessly, and with deliberate indifference and disregard for the safety,

constitutional and civil rights of Brian Alexander and the Plaintiffs.

       40.     Constitutional Claim Against Defendants LOPINTO and MONFRA. Defendants

LOPINTO and MONFRA, acting individually and collectively, established, condoned, ratified

and encouraged customs, policies, patterns, and practices that directly and proximately caused

the deprivation of Brian Alexander’s safety and his civil and constitutional rights, which

resulted in his wrongful death and the Plaintiffs’ damages herein. Defendants LOPINTO and

MONFRA knew of the rising levels of violence at JPCC and the concurrent staffing shortages

which contributed to the violence. Nevertheless, they continued to operate JPCC with minimal

security staff, allowing an intolerable risk of harm to come to those held in custody, including

Brian Alexander. Defendants LOPINTO and MONFRA knew of deputies’ failures to perform

duties and abandonment of posts by deputies under their supervision, yet did nothing to train or

discipline deputies who engaged in these behaviors. At all pertinent times herein, Defendants

LOPINTO and MONFRA acted unreasonably and with deliberate indifference and disregard

for the safety of plaintiff.

       41.     State law Torts Against Defendant LOPINTO. At all times relevant hereto, all of

the individually named defendants were acting within the course and scope of their employment

with Defendant Sheriff LOPINTO. Therefore, the doctrine of respondeat superior applies for

all state-law torts alleged in this Complaint and defendant LOPINTO is liable to the plaintiffs

for the tortious acts of his employees, including but not limited to a failure to monitor,

supervise, and prevent violence among the inmates under their care, custody, and control.



                                               10
     Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 11 of 13



                                          V. DAMAGES

       42.    As a result of the above-described civil rights violations and state law torts, the

Plaintiffs, Jamie Morel, obo the minor J.A., and Hayden Alexander, suffered damages as

follows:

       a.     Brian Alexander (deceased) suffered conscious and severe physical, mental, and

              emotional distress, pain and suffering prior to his death, and lost his life.

       b.     The Plaintiffs, the minor and major sons of Brian Alexander, suffered emotional

              and mental pain and suffering, past, present, and future; loss of support; and the

              loss of love, affection, and companionship of their father, Brian Alexander.

     43.      In addition to recovering damages, Plaintiffs seeks reasonable attorneys’ fees in

accordance with 42 U.S.C. § 1988, plus judicial interest, and for the Defendants to bear all costs

of these proceedings.

                                  VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that after due proceedings are had there be judgment

rendered herein in Plaintiffs’ favor and against all Defendants individually and jointly, as

follows:

       1.     Compensatory and punitive damages as prayed for herein;

       2.     Reasonable attorneys’ fees, as provided in 42 U.S.C. § 1988 and 42 U.S.C. §

              12205, and all costs of these proceedings and legal interest;

       3.     All other relief as appears just and proper to this Honorable Court.




                                               11
     Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 12 of 13



Respectfully submitted,


                             /s/ Stephen Haedicke____________________
                             STEPHEN J. HAEDICKE (# 30537)
                             1040 Saint Ferdinand St.
                             New Orleans, LA 70117
                             (504)291-6990 Telephone
                             (504)291-6998 Fax
                             Stephen@haedickelaw.com

                             Attorney for Jamie Morel obo the minor, J.A.


                            -AND-

                            /s/ Gary W. Bizal
                            GARY W. BIZAL (#1255)
                            4907 Magazine St.
                            New Orleans, LA 70115
                            P: 504.525-1328
                            F: 504.525-1353
                            Attorney for plaintiff Hayden Alexander




                                     12
Case 2:19-cv-12422-JTM-JVM Document 1 Filed 09/03/19 Page 13 of 13




                               13
